FILED
                                                       Jan 23 2013, 9:28 am


FOR PUBLICATION                                                CLERK
                                                             of the supreme court,
                                                             court of appeals and
                                                                    tax court




ATTORNEYS FOR APPELLANTS:                   ATTORNEY FOR APPELLEE
                                            SPRINGFIELD ENTERPRISES, INC.:
JAMES O. WAANDERS
Indianapolis, Indiana                       STEPHEN J. HARANTS
                                            Miller & Harants
DONALD J. STUCKEY                           New Haven, Indiana
Auburn, Indiana
                                            ATTORNEYS FOR APPELLEE J.
                                            LAURIE COMMERCIAL FLOORS, LLC:

                                            JEREMY J. GROGG
                                            Burt, Blee, Dixon, Sutton & Bloom, LLP
                                            Fort Wayne, Indiana

                                            EDMUND P. KOS
                                            Fort Wayne, Indiana

                                            ATTORNEY FOR APPELLEE JM
                                            WOODWORKING COMPANY:

                                            W. ERIK WEBER
                                            Mefford, Weber and Blythe, PC
                                            Auburn, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

FRED C. FEITLER, MARY ANNA FEITLER,         )
and THE FEITLER FAMILY TRUST,               )
                                            )
       Appellants/Defendants/Counterclaim   )
       Defendants/Cross-Claim Defendants,   )
                                            )
               vs.                          )     No. 17A04-1206-PL-297
                                            )
SPRINGFIELD ENTERPRISES, INC.,              )
                                                   )
      Appellee/Plaintiff/Counterclaim              )
      Defendant/Cross-Claim Defendant,             )
                                                   )
J. LAURIE COMMERCIAL FLOORS, LLC,                  )
d/b/a JACK LAURIES FLOOR DESIGNS,                  )
                                                   )
      Appellee/Counterclaim Plaintiff/             )
      Cross-Claim Plaintiff/Third-Party            )
      Plaintiff/Cross-Claim Defendant,             )
                                                   )
             and                                   )
                                                   )
JM WOODWORKING COMPANY,                            )
                                                   )
      Appellee/Third-Party Defendant/              )
      Cross-Claim Plaintiff.                       )


                   APPEAL FROM THE DeKALB SUPERIOR COURT
                        The Honorable Kevin P. Wallace, Judge
                            Cause No. 17D01-1003-PL-10



                                     January 23, 2013

                   OPINION ON REHEARING - FOR PUBLICATION

BRADFORD, Judge

      In our original opinion in this case, we concluded, inter alia, that the trial court erred

in concluding that Appellee JM Woodworking could hold a mechanic’s lien against the

property of Appellants. JM failed to issue a pre-lien notice, which we concluded it was

required to do if it wished to hold a mechanic’s lien. JM now seeks rehearing, and we grant

for the limited purpose of revising our previous disposition of this question. JM contends,

and Appellants concede, that a pre-lien notice is required only if work is provided to


                                              2
someone “other than the owner or the owner’s legal representatives[.]” Indiana Code § 32-

28-3-1(i). Having already concluded that the undisputed designated evidence established that

JM entered into a separate agreement with the Feitlers and that the Feitlers are “owners”

within the meaning of the mechanic’s lien statute, we now conclude that JM was not required

to issue a pre-lien notice in order to hold a mechanic’s lien, and therefore now affirm the trial

court on this point. That said, we also deny Appellee J. Laurie’s rehearing petition in full and

reaffirm our original opinion in all other respects.

ROBB, C.J., and BAKER, J., concur.




                                               3